DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claims for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed in parent Applications KR 10-2021-0017447 and KR 10-2020-0150007. Accordingly, the earliest effective filing date of the claimed invention was recognized as 11/11/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT EMITTING SHEET INCLUDING CAVITY WITH PROTRUDING PATTERN AND LIGHT UNIT INCLUDING THE SAME.
Although no minor errors were found, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The term “fine pattern portions” as cited in at least claims 1, 4, 7, and 16 has been interpreted as pattern portions due to the description in ¶¶ 0007-0014. The examiner notes that there are no numerical values given regarding the dimensions of the fine pattern portions.

Claim Objections
Claims 1, 4, 7-8, 12, and 16-18 are objected to because of the following informalities:  
On line 2 of claim 1, “the fine pattern portion” should be changed to – at least one of the plurality of pattern portions – in order to put the claim in proper form.
On line 6 of claim 4, “the fine pattern portion” should be changed to – at least one of the plurality of pattern portions – in order to put the claim in proper form.
On line 9 of claim 7, “the fine pattern portion” should be changed to – at least one of the plurality of pattern portions – in order to put the claim in proper form.
On line 7 of claim 8, “the light exiting pattern” should be changed to – the light exiting patterns – in order to put the claim in proper form.
On line 7 of claim 12, “the light exiting pattern” should be changed to – the light exiting patterns – in order to put the claim in proper form.
On line 6 of claim 16, “the fine pattern portion” should be changed to – at least one of the plurality of pattern portions – in order to put the claim in proper form.
On line 3 of claim 17, “flexible film” should be changed to – flexible film, – in order to put the claim in proper form.
On line 7 of claim 18, “an subject” should be changed to – a[[n]] subject – in order to put the claim in proper form.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 16, and 23-24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (US 20100157624 A1; “Liao”).
Re Claim 1:
Liao discloses a light exiting member (second light guide body 220, shown in at least Fig 2B and described below) comprising: 
a plurality of fine pattern portions formed on one surface (formed on surface that mates with first light guide 210, shown in Fig 2B of Liao with the examiner’s annotations, below), wherein the fine pattern portion has a cavity (shown above dotted line in Fig 2B of Liao, below), the cavity being defined by a lower surface (second connection surface 224) located at a predetermined depth from an opening (depth E1) and a plurality of inner surfaces each of which is connected to each side of the lower surface (shown in Fig 2B, below); 
wherein the cavity has a width which becomes narrower from the opening toward the lower surface (shown in Fig 2B, below); and 
wherein at least one of the inner surfaces is a curved surface convex toward inside of the cavity (shown in Fig 2B, below; the examiner notes that side surface 216b of first light guide 210 is concave and mates with the convex surface of light exiting member (220)).

Figure 2B of Liao with the examiner’s annotations

    PNG
    media_image1.png
    648
    707
    media_image1.png
    Greyscale


Re Claim 16:
Liao discloses a light unit (backlight module M2) comprising: 
a light source (light source N2); 
a light exiting member (at least second light guide body 220) for exiting light upward from the light source (due to the configuration shown in Fig 2C and described in ¶¶ 0035-0036); 
wherein the light exiting member (220) has a plurality of fine pattern portions (plurality of at least one fine pattern portion shown in Fig 2B of Liao with the examiner’s annotations, above) formed on one surface thereof (formed on the surface that mates with first light guide body 210); 
wherein the fine pattern portion has a cavity (shown in Fig 2B of Liao, above); 
wherein the cavity is defined by a lower surface (second connection surface 224) located at a predetermined depth (depth E1) from an opening (shown in Fig 2B, above) and a plurality of inner surfaces each of which is connected to each side of the lower surface (shown in Fig 2B, above); 
wherein the cavity has a width which becomes narrower from the opening toward the lower surface (shown in Fig 1B, above); and 
at least one of the inner surfaces is a curved surface convex toward inside of the cavity (shown in Fig 2B, above).
Re Claim 23:
Liao further discloses wherein the light exiting member (at least 220) is one in which at least two light exiting members are combined (first and second light guide bodies 210 and 220 combine to form light guide plate 200, Fig 2B), and each of the at least two light exiting members (each of 210 and 220) is disposed such that one surface thereof faces in one direction (configuration shown in Fig 2B).
Re Claim 24:
Liao further discloses wherein the at least two light exiting members (210 and 220) are bonded (described in at least ¶ 0033) to one body (200), or one of the at least two light exiting members is laminated on the other light exiting member (specifically 220 is laminated on 210 due to the description in at least ¶ 0033 of second light guide body 220 may be manufactured by means of coating and solidification so that the protrusions 226 may closely contact the recesses 216 respectively; further, the examiner notes that lamination is a Product-By-Process limitation and not given patentable weight in accordance with MPEP § 2113 since one of ordinary skill in the art before the effective filing date of the claimed invention would not have distinguished the disclosed one body of Liao from the claimed one body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Liao further discloses a light guide member (first light guide body 210) disposed under the light exiting member (disposition shown in Fig 2B) and adhered to the light exiting member (adherence shown in Fig 2B and the description in at least ¶0035 as closely contact); 
wherein the light exiting member (210) comprises an adhesive layer for adhesion with the light guide member (surface that mates with 220), and 
wherein the light source (N2) is located at one side part of the light guide member (configuration shown in Fig 2B).
With regard to the light exiting member (220), Liao at least suggests the light exiting member (220) is a film due to the description in ¶ 0033 of second light guide body 220 may be manufactured by means of coating and solidification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liao as at least suggesting the light exiting member is a flexible film.
Liao does not disclose the film is flexible.
However, the only two choices are flexible an non-flexible.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc), it would be obvious to try the configuration of the film of Liao to be flexible to reduce the occurrence of damage by surface contact in brittle surfaces.

Allowable Subject Matter
Claims 4-15 are objected to as indicated in the claim objections, above, or objected to as being dependent upon an objected claim, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 4:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of a guard ring and curved surface convex as set forth in the claim. 
An analysis of the claim limitation as compared with the disclosure of Liao would be similar to the analysis given in claim 1, with the exception of the guard ring. The examiner notes that if the embodiment in Figs 7A-7B were relied upon, a ring guard could be mapped to recess 716; however, the curved surface convex could not be mapped.
Therefore, the claim is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light exiting member by including both a guard ring and a curved surface as claimed since such a modification would complicate the design of the light exiting member of Liao without providing a significant expected benefit.
Therefore, the claim is non-obvious.
Re Claims 5-6:
The claims contain allowable subject matter due to their dependence on base claim 4.

Re Claim 7:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of a protruding pattern as set forth in the claim. Therefore, the claim is novel and non-obvious. 
Re Claim 8:
 The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the resins and resin layer as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Liao is given below.
Liao discloses a light exiting member (second light guide body 220, shown in at least Fig 2B and described below) comprising: 
a light exiting part (part that mates with first light guide body 210) having light exiting patterns (a plurality of the at least one light fine pattern portion shown in Fig 2B of Liao with the examiner’s annotations, above) formed on one surface thereof (surface that mates with 210, shown in Fig 2B of Liao, above); and
wherein the light exiting pattern is formed on the one surface (surface that mates with 210) and is a cavity (shown in Fig 2B, above) defined by a lower surface (second connection surface 224) located at a predetermined depth (depth E1) from an opening (shown in Fig 2B, above) and a plurality of inner surfaces each of which is connected to each side of the lower surface (configuration shown in Fig 2B, above).
Liao does not disclose:
resins disposed on portions of the light exiting patterns and for total reflection of light incident on the light exiting part; and
a resin layer disposed on the resin and remaining light exiting patterns and having a refractive index relatively lower than that of the light exiting part.
Therefore, the claim is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light exiting member of Liao by including resins and a resin layer as claimed since such a modification would complicate the design of the light exiting member of Liao without providing a significant expected benefit.
Therefore, the claim is non-obvious.
Re Claims 9-11:
The claims contain allowable subject matter due to their dependence on base claim 8.
Re Claim 12:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the deformation pattern as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Liao is given below.
Liao discloses a light exiting member (second light guide body 220, shown in at least Fig 2B and described below) comprising: 
a light exiting part (part that mates with first light guide body 210) having light exiting patterns (a plurality of the at least one light fine pattern portion shown in Fig 2B of Liao with the examiner’s annotations, above) formed on one surface thereof (surface that mates with 210, shown in Fig 2B of Liao, above); 
a light guide layer (first light guide layer 110) disposed on the light exiting pattern (disposition shown in Fig 2B; the examiner notes that there is no orientational limitation claimed) and having a refractive index relatively lower than that of the light exiting part (described in at least ¶ 0029 as refractive index of the second light guide body 220 is greater than the refractive index of the first light guide body 210. In this embodiment, the absolute value of the difference between the refractive index of the second light guide body 220 and the refractive index of the first light guide body 210 is between 0.03 and 0.4); and
wherein the light exiting pattern is formed on the one surface (surface that mates with 210) and is a cavity (shown in Fig 2B, above) defined by a lower surface (second connection surface 224) located at a predetermined depth (depth E1) from an opening (opening to mate with first connection surface 214) and a plurality of inner surfaces each of which is connected to each side of the lower surface (configuration shown in Fig 2B, above).
With regard to the light guide layer (210), Liao at least suggest the light guide layer (210) is a resin due to the description in ¶ 0033 of first light guide body 210 may be manufactured through thermal compression process or injection molding process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liao as at least suggesting the light guide layer (210) is a resin.
Although Liao describes heat (thermal compression in ¶ 0033), Liao does not disclose a deformation pattern deformed by heat.
Therefore, the claim is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light exiting member of Liao by including a deformation pattern since such a modification would complicate the design of the light exiting member of Liao without providing a significant expected benefit. Furthermore, a deformation pattern may destroy the invention since the utility of the light exiting member of Liao is dependent upon mating with a complementary structure.
Re Claims 13-15:
The claims contain allowable subject matter due to their dependence on base claim 12.

Claim 2-3, 18-22, and 25-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner also notes the claim objections, above.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 2:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the protruding pattern as set forth in the claim.
Re Claim 3:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the mirror layer as set forth in the claim.
Re Claim 18:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the extension part as set forth in the claim.
Re Claims 19-20:
The claims contain allowable subject matter due to their dependence on intervening claim 18.

Re Claim 21:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the extension part as set forth in the claim.
Re Claim 22:
The claim contains allowable subject matter due to its dependence on intervening claim 21.
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the deformation pattern as set forth in the claim.
Re Claim 25:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the at least two light exiting members are disposed to be symmetrical to each other as set forth in the claim.
Re Claim 26:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the mirror part as set forth in the claim.
Re Claims 27-28:
The claims contain allowable subject matter due to their dependence on intervening claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al (US 20200278583 A1) discloses a light exiting member with recesses.
Yun et al (US 20180120637 A1) discloses at least two light exiting members forming one (see Fig 6).
Kim et al (US 20160047972 A1) discloses a protruding portion in at least Fig 14, but not a truncated cone share.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875